EXHIBIT 10.30

THIRD AMENDED AND RESTATED

BANK EMPLOYMENT AGREEMENT

This THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is made and
entered into effective as of July 28, 2006 by and between BANKUNITED, FSB, a
savings bank organized and operating under the federal laws of the United States
and having an office at 255 Alhambra Circle, Coral Gables, Florida 33134
(“Bank”), and ALFRED R. CAMNER (“Executive”). Any reference to the “Company”
herein shall mean BankUnited Financial Corporation.

WITNESSETH:

WHEREAS, the Company, the Bank and the Executive entered into an Employment
Agreement dated as of November 14, 1997, which was amended and restated April 1,
2002 (the “Second Agreement”) and further amended by amendments dated
April 1, 2003, May 13, 2005, December 14, 2005 and June 7, 2006 (collectively,
the “Amendments”) pursuant to which the Executive has served as Chairman of the
Board and Chief Executive Officer of the Company and the Bank; and

WHEREAS, the Compensation Committee of the Board of Directors (the “Committee”)
has reviewed the Second Amended and the Amendments with the assistance of
executive compensation consultants and counsel; and

WHEREAS, based on this review, the Committee and the Executive have agreed to
amend and restate the Second Agreement;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
conditions hereinafter set forth, the Bank and the Executive hereby agree as
follows:

Section 1. Employment.

The Bank agrees to continue to employ the Executive, and the Executive hereby
agrees to such continued employment, during the period and upon the terms and
conditions set forth in this Agreement.

Section 2. Employment Period; Remaining Unexpired Employment Period.

(a) The terms and conditions of this Agreement shall be and remain in effect
during the period of employment established under this Section 2 (“Employment
Period”). The Employment Period shall be for a term of three years beginning on
the date of this Agreement. Prior to the first anniversary of the date of this
Agreement and on or prior to each anniversary date thereafter (each, an
“Anniversary Date”), the Board of Directors of the Bank (“Board”) shall review
the terms of this Agreement and the Executive’s performance of services
hereunder and may, in the absence of objection from the Executive, approve an
extension of the Employment Agreement. In such event, the Employment Agreement
shall be extended to the third anniversary of the relevant Anniversary Date.



--------------------------------------------------------------------------------

Third Amended and Restated

Employment Agreement

BankUnited, FSB

Page 2 of 22

 

(b) For all purposes of this Agreement, the term “Remaining Unexpired Employment
Period” as of any date shall mean the period beginning on such date and ending
on the Anniversary Date on which the Employment Period (as extended pursuant to
Section 2(a) of this Agreement) is then scheduled to expire.

(c) Nothing in this Agreement shall be deemed to prohibit the Bank at any time
from terminating the Executive’s employment during the Employment Period with or
without notice for any reason; provided, however, that the relative rights and
obligations of the Bank and the Executive in the event of any such termination
shall be determined under this Agreement.

Section 3. Duties.

The Executive shall serve as the Chairman of the Board and Chief Executive
Officer of the Bank, having such power, authority and responsibility and
performing such duties as are prescribed by or under the By-Laws of the Bank and
as are customarily associated with such position. Except as provided in
Section 7 hereof, the Executive shall devote his full business time and
attention (other than during weekends, holidays, approved vacation periods, and
periods of illness or approved leaves of absence) to the business and affairs of
the Bank and shall use his best efforts to advance the interests of the Bank.

Section 4. Compensation.

In consideration for the services to be rendered by the Executive hereunder,
commencing on the effective date of this Agreement and as in effect prior
thereto, the Bank shall pay to the Executive a salary at an annual rate of Four
Hundred and Seventy-Five Thousand and 00/100 Dollars ($475,000), payable in
approximately equal installments in accordance with the Bank’s customary payroll
practices for senior officers. In addition, as in effect prior thereto and
continuing thereafter, the Bank shall provide the Executive with the opportunity
to earn cash in an amount up to between One Million Dollars and 00/100 Dollars
($1,000,000) and One Million Three Hundred Thousand and 00/100 Dollars
($1,300,000) per fiscal year, dependent upon the satisfaction of short-term
compensation goals set by the Compensation Committee (the “Committee”) of the
Bank’s Board of Directors, in a manner that would result in the payment of any
compensation upon the achievement of such goals as qualifying as
performance-based under section 162(m) of the Internal Revenue Code of 1986, as
amended (the “Code”). The Committee shall set such performance goals for each
quarter or other designated short-term period at the beginning of each fiscal
year, and shall evaluate whether the goals have been achieved after the end of
each such quarter or period. The amount, if any, determined by the Committee to
have been earned based upon such evaluation shall be paid as soon as
practicable. Prior to each



--------------------------------------------------------------------------------

Third Amended and Restated

Employment Agreement

BankUnited, FSB

Page 3 of 22

 

Anniversary Date occurring during the Employment Period, the Committee shall
review the Executive’s annual rate of salary and short-term performance-based
compensation, and may, in its discretion, approve an increase therein. For
purposes of Section 9(b)(iv), the term “Salary” shall mean the annual cash
salary earned by the Executive pursuant to this Section 4. In addition to
Salary, the Executive may receive other cash or stock compensation from the Bank
for services rendered hereunder at such times, including cash bonuses, in such
amounts and on such terms and conditions as the Committee, in its discretion,
may determine from time to time, but such additional compensation shall not be
considered to be Salary.

Section 5. Additional Employee Benefit Plans and Programs.

(a) During the Employment Period, the Executive shall be treated as an employee
of the Bank and shall be entitled to participate in and receive benefits under
any and all qualified or non-qualified retirement, pension, savings,
profit-sharing or stock bonus plans, any and all group life, health (including
hospitalization, medical and major medical), dental, accident and long term
disability insurance plans, and any other employee benefit and compensation
plans (including, but not limited to, any incentive compensation plans or
programs, stock option and appreciation rights plans and restricted stock plans)
as may from time to time be maintained by, or cover similarly situated
executives of, the Bank, in accordance with the terms and conditions of such
employee benefit plans and programs and compensation plans and programs and
consistent with the Bank’s customary practices. The Executive’s estate or his
designee shall be the beneficiary of life insurance policies on the life of the
Executive having a face amount of at least $6,000,000. In the event that the
Executive has or obtains a substitute policy or policies for the life insurance
policies which were originally purchased by the Bank to provide coverage of
$6,000,000, and cancels or has canceled the original policies, the Bank shall
reimburse the Executive for the costs of such substitute policy or policies to
the extent of the amount that the premium on the cancelled policies would have
been, had such cancelled policies continued in force.

Section 6. Indemnification and Insurance.

(a) During the Employment Period and for a period of six (6) years thereafter,
the Bank shall cause the Executive to be covered by and named as an insured
under any policy or contract of insurance obtained by it to insure its directors
and officers against personal liability for acts or omissions in connection with
service as an officer or director of the Bank or service in other capacities at
the request of the Bank. The coverage provided to the Executive pursuant to this
Section 6 shall be of the same scope and on the same terms and conditions as the
coverage (if any) provided to other officers or directors of the Bank.

(b) To the maximum extent permitted under applicable law, during the Employment
Period and for a period of six (6) years thereafter, the Bank shall indemnify
the Executive against and hold him harmless from any costs, liabilities, losses
and exposures to the



--------------------------------------------------------------------------------

Third Amended and Restated

Employment Agreement

BankUnited, FSB

Page 4 of 22

 

fullest extent and on the most favorable terms and conditions that similar
indemnification is offered to any director or officer of the Bank or any
subsidiary or affiliate thereof.

Section 7. Outside Activities.

During the Employment Period, it shall not be a violation of this Agreement and
shall not permit the Bank to terminate the Executive’s employment for Cause if
the Executive engages in the activities described below or any activities
similar in nature and scope, so long as such activities do not significantly
interfere with the performance of the Executive’s responsibilities in accordance
with this Agreement and do not constitute a violation of any applicable law,
rule, regulation or code of conduct or policy established by the Bank and
applicable to similarly situated executives: (i) engaging in the practice of
law, including, without limitation, as a member of the firm of Camner, Lipsitz
and Poller, Professional Association, (ii) serving on industry, corporate, civic
or charitable boards or committees, (iii) managing personal investments
(including, without limitation, family-controlled enterprises), or
(iv) investing in, advising or serving as an officer or director of other
corporations or business entities. It is expressly understood and agreed that to
the extent any such activities have been conducted by the Executive prior to the
date of this Agreement, the continued conduct of such activities (or the conduct
of activities similar in nature and scope) shall not thereafter be deemed to
interfere with the performance of the Executive’s responsibilities to the Bank.
The Executive may also serve as an officer or director of the Bank on such terms
and conditions as the Bank and the Company may mutually agree upon, and such
service shall not be deemed to materially interfere with the Executive’s
performance of his duties hereunder or otherwise result in a material breach of
this Agreement.

Section 8. Working Facilities and Expenses.

The Executive’s principal place of employment shall be at the Bank’s executive
offices at the address first above written, or at such other location within
Coral Gables at which the Bank shall maintain its principal executive offices,
or at such other location as the Bank and the Executive may mutually agree upon.
The Bank shall provide the Executive at his principal place of employment with a
private office, secretarial services and other support services and facilities
including, but not limited to, Internet and Bloomberg Financial Market
Commodities and News Access Subscriptions, cellular telephones, pagers and a
lap-top computer, suitable to his position with the Bank and necessary or
appropriate in connection with the performance of his assigned duties under this
Agreement. The Bank shall provide to the Executive for his exclusive use an
automobile owned or leased by the Bank, or leased by the Executive with
reimbursement by the Bank, which shall be a Ford Expedition (or an automobile of
similar stature and caliber), to be used in the performance of his duties
hereunder, including commuting to and from his personal residence. The Bank
shall reimburse the Executive for his ordinary and necessary business expenses,
including, without limitation, all expenses associated with his business use of
the aforementioned automobile, fees for memberships in such clubs and



--------------------------------------------------------------------------------

Third Amended and Restated

Employment Agreement

BankUnited, FSB

Page 5 of 22

 

organizations as the Executive and the Bank shall mutually agree are necessary
and appropriate for business purposes, and his travel and entertainment expenses
incurred in connection with the performance of his duties under this Agreement,
in each case upon presentation to the Bank of an itemized account of such
expenses in such form as the Bank may reasonably require.

Section 9. Termination of Employment with Severance Benefits.

(a) The Executive shall be entitled to and the Bank shall pay the severance
benefits and amounts described in Section 9(b) herein in the event that his
employment with the Bank terminates during the Employment Period under any of
the following circumstances:

(i) The Executive’s voluntary resignation from employment with the Bank within
ninety (90) days of the following:

(A) the failure of the Board to appoint or reappoint or elect or re-elect the
Executive to the office of Chairman of the Board or Chief Executive Officer; or

(B) the failure of the stockholders of the Bank to elect or re-elect the
Executive or the failure of the Board (or the nominating committee thereof) to
nominate the Executive for such election or re-election; or

(C) the expiration of a thirty (30) day period following the date on which the
Executive gives written notice to the Bank of its material failure, whether by
amendment of the Bank’s Charter or Bylaws, action of the Board or the Bank’s
stockholders or otherwise, to vest in the Executive the functions, duties, or
responsibilities prescribed in Section 3 of this Agreement, unless, during such
thirty (30) day period, the Bank cures such failure in a manner determined by
the Executive, in his discretion, to be satisfactory; or

(D) the expiration of a thirty (30) day period following the date on which the
Executive gives written notice to the Bank of its material breach of any term,
condition or covenant contained in this Agreement (including, without
limitation, any reduction of the Executive’s rate of base salary in effect from
time to time and any change in the terms and conditions of any compensation or
benefit program in which the Executive participates which, either individually
or together with other changes, has a material adverse effect on the aggregate
value of his total compensation package), unless, during such thirty (30) day
period, the Bank cures such failure in a manner determined by the Executive, in
his discretion, to be satisfactory; or

(E) the relocation of the executive offices of the Bank, a distance of more than
fifteen (15) miles from its current Coral Gables, Florida



--------------------------------------------------------------------------------

Third Amended and Restated

Employment Agreement

BankUnited, FSB

Page 6 of 22

 

location or of more than twenty-five (25) miles from the current address of the
Executive’s residence as shown in the records of the Bank; or

(ii) subject to the provisions of Section 10, the termination of the Executive’s
employment by the Bank for any other reason.

(b) Upon the termination of the Executive’s employment with the Bank under
circumstances described in Section 9(a) of this Agreement, the Bank shall pay
and provide to the Executive (or, in the event of his death following such
termination of employment, provide to his estate):

(i) his earned but unpaid Salary and other compensation (including, without
limitation, all items which constitute wages under applicable state law and the
payment of which is not otherwise provided for under this Section 9(b)) as of
the date of the termination of his employment with the Bank, such payment to be
made at the time and in the manner prescribed by law applicable to the payment
of wages but in no event later than thirty (30) days after termination of
employment; plus

(ii) the benefits, if any, to which he is entitled as a former employee under
the employee benefit plans and programs and compensation plans and programs
maintained for the benefit of the officers and employees of the Bank; plus

(iii) continued group life, health (including hospitalization, medical, major
medical and any supplemental insurance coverages), dental, accident and long
term disability insurance benefits, in addition to that provided pursuant to
Section 9(b)(ii), and after taking into account the coverage provided by any
subsequent employer, if and to the extent necessary to provide for the Executive
and his dependents, for the Remaining Unexpired Employment Period or to age 65,
whichever is later, coverage equivalent to the coverage to which he would have
been entitled under such plans (as in effect on the date of his termination of
employment, or, if his termination of employment occurs after a Change in
Control, on the date of such Change in Control, whichever benefits are greater),
if he had continued working for the Bank during the Remaining Unexpired
Employment Period at the highest annual rate of Salary achieved during that
portion of the Employment Period which is prior to the Executive’s termination
of employment with the Bank, subject to the maximum insurance amounts specified
under the Bank’s policies, and with such continued coverages to be provided to
the Executive at the Bank’s expense through COBRA or in any other manner
determined by the Committee, to be appropriate including, but not limited to,
through the purchase of an individual policy or policies; plus



--------------------------------------------------------------------------------

Third Amended and Restated

Employment Agreement

BankUnited, FSB

Page 7 of 22

 

(iv) within thirty (30) days following his termination of employment with the
Bank, a lump sum payment, in an amount equal to the greater of (A) or (B) where:

(A) is five times the following: the sum of (1) the highest Salary awarded to
the Executive for any of the five fiscal years 2002 through 2006, (2) the
highest cash bonuses awarded to the Executive for any of the five fiscal years
2002 through 2006, and (3) the highest cash value of restricted stock grants
awarded to the Executive for any one of the five fiscal years 2002 through 2006
(provided, however, that the cash value of the restricted stock grants
(determined as of the date of each such grant) included in the calculation will
be included only up to an amount which equals fifty percent (50%) of the total
of the highest Salary and highest cash bonuses awarded to the Executive in any
of the fiscal years 2002 through 2006), and

(B) three times the following: the sum of (1) the highest Salary awarded to the
Executive for any of the five fiscal years preceding the Executive’s termination
of employment with the Company, (2) the highest cash bonuses awarded to the
Executive for any of the five fiscal years preceding the Executive’s termination
of employment with the Company, and (3) the highest cash value of restricted
stock grants awarded to the Executive for any one of the five fiscal years
preceding the Executive’s termination of employment with the Company (provided
that the cash value of the restricted stock grants shall be determined as of the
date of each such grant); plus

(v) within thirty (30) days following his termination of employment with the
Bank, a lump sum payment in an amount equal to the present value of the
additional employer contributions to which he would have been entitled under any
and all qualified and non-qualified defined contribution plans maintained by, or
covering employees of, the Bank, if he were 100% vested thereunder and had
continued working for the Bank during the Remaining Unexpired Employment Period
at the highest annual rate of compensation achieved during that portion of the
Employment Period which is prior to the Executive’s termination of employment
with the Bank, and making the maximum amount of employee contributions, if any,
required under such plan or plans, such present value to be determined on the
basis of a discount rate, compounded using the compounding period that
corresponds to the frequency with which employer contributions are made to the
relevant plan, equal to a discount rate, compounded monthly equal to the
annualized rate of interest prescribed by the Pension Benefit Guaranty
Corporation for the valuation of immediate annuities payable under a terminating
single-employer defined benefit plan for the month in which the Executive’s
termination of employment occurs; plus



--------------------------------------------------------------------------------

Third Amended and Restated

Employment Agreement

BankUnited, FSB

Page 8 of 22

 

(vi) at the election of the Bank made within thirty (30) days following the
Executive’s termination of employment with the Bank, subject to the consent of
the Executive, which shall not be unreasonably withheld, upon the surrender of
options or appreciation rights issued to the Executive under any stock option
and appreciation rights plan or program maintained by, or covering employees of,
the Bank a lump sum payment in an amount equal to the product of:

(A) the excess of (I) the fair market value of a share of stock of the same
class as the stock subject to the option or appreciation right, determined as of
the date of termination of employment, over (II) the exercise price per share
for such option or appreciation right, as specified in or under the relevant
plan or program; multiplied by

(B) the number of shares with respect to which options or appreciation rights
are being surrendered.

For purposes of this Section 9(b)(vi) and for purposes of determining the
Executive’s right following his termination of employment with the Bank to
exercise any options or appreciation rights not surrendered pursuant hereto, the
Executive shall be deemed fully vested in all options and appreciation rights
under any stock option or appreciation rights plan or program maintained by, or
covering employees of, the Bank, even if he is not vested under such plan or
program; plus

(vii) at the election of the Bank made within thirty (30) days following the
Executive’s termination of employment with the Bank, subject to the consent of
the Executive, which shall not be unreasonably withheld, upon the surrender of
any shares awarded to the Executive under any restricted stock plan maintained
by, or covering employees of, the Bank a lump sum payment in an amount equal to
the product of:

(A) the fair market value of a share of stock of the same class of stock granted
under such plan, determined as of the date of the Executive’s termination of
employment; multiplied by

(B) the number of shares which are being surrendered.

For purposes of this Section 9(b)(vii) and for purposes of determining the
Executive’s right following his termination of employment with the Bank to any
stock not surrendered pursuant hereto, the Executive shall be deemed fully
vested in all shares awarded under any restricted stock plan maintained by, or
covering employees of, the Bank, even if the shares are not vested or earned
under such plan; plus

(viii) with the following: (A) the personal use, at the Bank’s expense for the
Remaining Unexpired Employment Period, of a late model automobile comparable to
that used by the Executive prior to his termination of employment; (B) the right
of the



--------------------------------------------------------------------------------

Third Amended and Restated

Employment Agreement

BankUnited, FSB

Page 9 of 22

 

Executive to purchase, at book value, the membership in up to two country clubs
which the Bank has maintained for the benefit of the Executive; (C) the transfer
to the Executive of the life insurance policies that the Bank maintains on the
life of the Executive as part of his benefits in accordance with Section 5;
(D) the continued use, at the Bank’s expense for the Remaining Unexpired
Employment Period, of the secretarial services, Internet and Bloomberg Financial
Market Commodities and News Access Subscriptions, cellular telephones, pagers
and the lap-top computer which had been provided to the Executive immediately
prior to his termination of employment, and (E) the right of the Executive to
purchase, at book value as shown or calculated in the records of the Bank, the
furnishings of his office at the Bank; and plus

(ix) any and all deferred compensation, including Deferred Option Shares, shall
be released and paid to the Executive, except to the extent that such
acceleration would result in an excise tax under Section 409 of the Internal
Revenue Code.

The Bank and the Executive hereby stipulate that the damages which may be
incurred by the Executive following any such termination of employment are not
capable of accurate measurement as of the date first above written and that the
payments and benefits contemplated by this Section 9(b) constitute reasonable
damages under the circumstances and shall be payable without any requirement of
proof of actual damage and without regard to the Executive’s efforts, if any, to
mitigate damages. In no event shall any of the foregoing provisions of this
Section 9(b) entitle the Executive to additional grants of statutory or
non-statutory options to purchase shares of common stock of the Company or the
Bank pursuant to any incentive stock option plan then in effect.

(c) The Bank and the Executive further agree that the Bank may condition the
payments and benefits (if any) due under Sections 9(b)(iii), (iv), (v) and
(viii) on

(i) the receipt of the Executive’s resignation from any and all positions which
he holds as an officer of the Company, the Bank or any subsidiary or affiliate
of either of them; provided that the Executive may elect to remain as a
non-chairman director on the Board of Directors, notwithstanding his resignation
as Chairman of the Board;

(ii) the Executive’s making an offer to the Board of Directors to resign as a
director of the Bank or a member of a committee of the Board; provided, however,
that the Executive’s resignation shall only be final if all of the members of
the Board not including Family Members, as defined in Rule 4200(a)(14) of the
Nasdaq Stock Market vote to accept the offer, at the time the offer is made; and



--------------------------------------------------------------------------------

Third Amended and Restated

Employment Agreement

BankUnited, FSB

Page 10 of 22

 

(iii) if termination occurs other than as specified in Section 11 for
termination upon or following a change in control, the execution by the
Executive of covenants not to compete with the business of the Bank or its
affiliates or solicit business customers or employees of the Bank or its
affiliates for a period of twelve (12) months following the date of such
payment, such covenants to contain substantially the terms attached as Exhibit C
to this Agreement.

(d) Notwithstanding any provision of this Agreement to the contrary, no payment
or benefit will be made to the Executive under this Section 9 prior to the
expiration of six months from the date of his termination of employment if such
payment or benefit will result in the imposition of an excise tax under Code
section 409A.

(i) with respect to the benefits described in Section 9(b)(viii)(A) and (D), if
necessary for compliance with section 409A of the Code, the Executive will, for
the six-month period commencing with his termination of employment, pay the Bank
its cost of providing such benefits. Such payment shall be made on the first
business day of each month during this period for the prior month. At the end of
the six-month period following Executive’s termination of employment, the Bank
will reimburse him for the payments made during the six-month period.

(ii) with respect to the benefits described in Section 9(b)(viii)(A) and (D),
during the Remaining Unexpired Employment Period after the first six-month
period, the Bank shall make the payments for such benefits within 30 days of the
annual billing for such benefits.

Section 10. Termination without Additional Bank Liability.

(a) In the event that the Executive’s employment with the Bank shall terminate
during the Employment Period on account of:

(i) the discharge of the Executive for “cause,” which, for purposes of this
Agreement shall mean: (A) the Executive intentionally engages in dishonest
conduct in connection with his performance of services for the Bank resulting in
his conviction of a felony; (B) the Executive is convicted of, or pleads guilty
or nolo contendere to, a criminal act which is a felony; (C) the Executive
willfully and materially breaches his fiduciary duties to the Bank for personal
profit; (D) the Executive’s willful and material breach or violation of any law,
rule or regulation (other than traffic violations or similar offenses), or
receipt of a final cease and desist order in connection with his performance of
services for the Bank (or) (E) the Executive’s willful and material breach of
this Agreement or the Bank’s Code of Conduct or Insider Trading Policy, in the
forms attached as Exhibits A and B to this Agreement, if, in the opinion of the
Bank’s Board, such breach is so material in nature that it causes an
extraordinary disruption adverse to



--------------------------------------------------------------------------------

Third Amended and Restated

Employment Agreement

BankUnited, FSB

Page 11 of 22

 

the Bank, and no exception or waiver applying to the breach is granted by the
Bank’s Board or an authorized committee thereof; or

(ii) the Executive’s voluntary resignation from employment with the Bank for
reasons other than those specified in Section 9(a);

then, except as provided in Sections 10(b) and (c), the Bank shall have no
further obligations under this Agreement, other than the payment to the
Executive (or, in the event of his death, to his estate) of his earned but
unpaid Salary and any and all deferred compensation, including Deferred Option
Shares, as of the date of the termination of his employment, and the provision
of such other benefits, if any, to which he is entitled as a former employee
under the employee benefit plans and programs and compensation plans and
programs maintained by, or covering employees of, the Bank.

(b) For purposes of Section 10(a)(i)(C) or (D), no act or failure to act, on the
part of the Executive, shall be considered “willful” unless it is done, or
omitted to be done, by the Executive in bad faith or without reasonable belief
that the Executive’s action or omission was in the best interests of the Bank.
Any act, or failure to act, based upon authority given pursuant to a resolution
duly adopted by the Board or based upon the written advice of counsel for the
Bank shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Bank. The cessation of
employment of the Executive shall not be deemed to be for “cause” within the
meaning of Section 10(a)(i) unless and until:

(i) the Board first holds a meeting, as to which the Executive was provided
thirty (30) days advance written notice and an opportunity to be heard, and such
notice specifies in detail the action or inaction alleged to constitute cause
and demanding that he remedy such action or inaction; and

(ii) the Executive shal1 not have remedied such action or inaction allegedly
constituting cause within sixty (60) days after his receipt of such written
notice; and

(iii) after such sixty-day period there shall have been delivered to the
Executive a Notice of Termination and a certified copy of a resolution duly
adopted by the affirmative vote of at least three-fourths of the non-employee
members of the Board at a special meeting of the Board at which he was given an
opportunity to appear with legal counsel of his choosing to refute any
allegations of cause, which meeting was called and held for the purpose of
finding that, in the good faith opinion of the Board, the Executive’s action or
inaction constituted cause and he did not remedy such action or inaction after
demand by the Board.



--------------------------------------------------------------------------------

Third Amended and Restated

Employment Agreement

BankUnited, FSB

Page 12 of 22

 

(c) Nothing in Section 10(b) shall, prior to delivery of a Notice of Termination
as provided herein, be deemed to suspend or extinguish the Executive’s
entitlement to receive the compensation and other benefits provided under this
Agreement. In addition, the Bank shall pay reasonable costs and attorneys’ fees
incurred by the Executive in connection with any Board action pursuant to
Section 10(b) in the event that the Board does not determine that cause exists
in accordance with the procedures in said section. In the event that the Bank
terminates the Executive for cause and, within 30 days after receipt of the
Notice of Termination, the Executive notifies the Bank that he disputes such
termination, the Executive shall still be subject to the duties set forth in
Section 3 and entitled to receive the compensation provided under this Agreement
until a final and binding judgment is rendered by a court of competent
jurisdiction finding that the termination was properly for cause, or until the
expiration of a period not to exceed twenty-four (24) months, whichever occurs
first. In the event that the termination is found to be properly for cause, all
payments subsequent to termination to which the Executive would not otherwise be
entitled shall be recoverable by the Bank, except to the extent such payments
constitute reasonable compensation for services rendered. During such contest
period, all insurance benefits shall be maintained and shall not be recoverable
if the termination is sustained for cause.

Section 11. Termination Upon or Following a Change in Control.

(a) A Change in Control of the Bank (“Change in Control”) shall be deemed to
have occurred upon the happening of any of the following events:

(i) the consummation of a transaction that effects the reorganization, merger or
consolidation of the Bank, respectively, with one or more other persons, other
than a transaction following which:

(A) at least 51% of the equity ownership interests of the entity resulting from
such transaction are beneficially owned (within the meaning of Rule 13d-3
promulgated under the Exchange Act) in substantially the same relative
proportions by persons who, immediately prior to such transaction, beneficially
owned (within the meaning of Rule 13d-3 promulgated under the Exchange Act) at
least 51 % of the outstanding equity ownership interests in the Bank; and

(B) securities representing at least 51% of the votes entitled to be cast by
securities entitled to vote generally in the election of directors of the entity
resulting from such transaction are beneficially owned (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) in substantially the same
relative proportions by persons who, immediately prior to such transaction,
beneficially owned (within the meaning of Rule 13d-3 promulgated under the



--------------------------------------------------------------------------------

Third Amended and Restated

Employment Agreement

BankUnited, FSB

Page 13 of 22

 

Exchange Act) securities representing at least 51% of the votes entitled to be
cast by securities entitled to vote generally in the election of directors of
the Bank;

(ii) the acquisition of all or substantially all of the assets of the Bank or
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of outstanding securities of the Bank representing 20% or more of
the votes entitled to be cast by securities entitled to vote generally in the
election of directors, by any person or by any persons acting in concert (other
than the Executive or any member of his family or an entity, person, or group
acting in concert with him or his family or on his behalf), or approval by the
stockholders of the Bank of any transaction which would result in such an
acquisition;

(iii) a complete liquidation or dissolution of the Bank, or approval by the
stockholders of the Bank of a plan for such liquidation or dissolution;

(iv) the occurrence of any event if, immediately following such event, at least
50% of the members of the board of directors of the Bank do not belong to any of
the following groups:

(A) individuals who were members of the Board of the Bank on the date of this
Agreement; or

(B) individuals who first became members of the Board of the Bank after the date
of this Agreement either:

(I) upon election to serve as a member of the Board of the Bank by the
affirmative vote of a majority of the members of such Board, or of a nominating
committee thereof, in office at the time of such first election; or

(II) upon election by the stockholders to serve as a member of the Board, but
only if nominated for election by the affirmative vote of a majority of the
members of the Board, or of a nominating committee thereof, in office at the
time of such first nomination;

provided, however, that such individual’s election or nomination did not result
from an actual or threatened election contest (within the meaning of Rule 14a-l1
of Regulation 14A promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents (within the meaning of Rule
14a-ll of Regulation 14A promulgated under the Exchange Act) other than by or on
behalf of the Board of the Bank; or

(v) any event which would be described in Section 11 (a)(i), (ii), (iii) or
(iv) if the term “Company” were substituted for the term “Bank” therein.



--------------------------------------------------------------------------------

Third Amended and Restated

Employment Agreement

BankUnited, FSB

Page 14 of 22

 

In no event, however, shall a Change in Control be deemed to have occurred as a
result of any acquisition of securities or assets of the Company, the Bank, or a
subsidiary of either of them, by the Company, the Bank, or a subsidiary of
either of them, or by any employee benefit plan maintained by any of them. For
purposes of this Section 11 (a), the term “person” shall have the meaning
assigned to it under sections 13(d)(3) or 14(d)(2) of the Exchange Act.

(b) In the event of a Change in Control, the Executive shall be entitled to the
payments and benefits contemplated by Section 9(b) in the event of his
termination of employment with the Bank under any of the circumstances described
in Section 9( a) of this Agreement or under any of the following circumstances:

(i) resignation, voluntary or otherwise, by the Executive at any time during the
Employment Period following his demotion, loss of title, office or significant
authority or responsibility, or following any reduction in any element of his
package of compensation and benefits;

(ii) resignation, voluntary or otherwise, by the Executive at any time during
the Employment Period following any relocation of his principal place of
employment or any change in working conditions at such principal place of
employment which the Executive, in his reasonable discretion, determines to be
embarrassing, derogatory or otherwise adverse;

(iii) resignation, voluntary or otherwise, by the Executive at any time during
the Employment Period following the failure of any successor to the Bank in the
Change in Control to include the Executive in any compensation or benefit
program maintained by it or covering any of its executive officers, unless the
Executive is already covered by a substantially similar plan of the Bank which
is at least as favorable to him; or

(iv) resignation, voluntary or otherwise, for any reason whatsoever following
the effective date of the Change in Control, but within 36 months of such date.

(c) Payments and benefits under Section 11(b) are subject to the provisions of
Section 9(d).

Section 12. Termination of Employment Due to Death or Disability.

(a) In the event that the Executive’s employment with the Bank shall terminate
during the Employment Period on account of:

(i) the Executive’s death; or

(ii) a determination that the Executive is eligible for long-term disability
benefits under the Bank’s long-term disability insurance program or, if there is
no such program, under the federal Social Security Act;



--------------------------------------------------------------------------------

Third Amended and Restated

Employment Agreement

BankUnited, FSB

Page 15 of 22

 

then, subject to the provisions of subsection 12(b) and the next immediately
succeeding sentence, to be applicable in the event of the Executive’s death, the
Bank shall have no further obligations under this Agreement, other than the
payment to the Executive (or, in the event of his death, to his estate) of his
earned but unpaid Salary and any other compensation and any and all deferred
compensation, including Deferred Option Shares, as of the date of the
termination of his employment, and the provision of such other benefits, if any,
to which he is entitled as a former employee under the employee benefit plans
and programs and compensation plans and programs maintained by, or covering
employees of, the Bank. Such benefits shall include, without limitation, all
stock option and restricted stock granted to the Executive prior to his death,
which, as provided under the terms of the stock option agreements and restricted
stock agreements, shall become fully vested in the event of the Executive’s
death. In the event of the Executive’s death, the payments and benefits
described in Sections 9(b )(ii), 9(b )(iii) and 9(b )(viii)(A), (B) and
(C) hereof shall be provided to the Executive’s surviving spouse, provided the
Bank’s obligation to provide the Executive’s surviving spouse with continued
health coverage under Section 9(b)(iii) shall continue until she becomes
eligible for Medicare, and further provided that after her attainment of
Medicare eligibility, the Bank shall provide the Executive’s surviving spouse
with a monthly payment equivalent to the premium payable at such time for a
Medicare supplemental health insurance policy that is sufficient to ensure that
her Medicare coverage is at least equivalent or substantially similar to her
prior health insurance coverage with the Bank.

(b) Notwithstanding the provisions of subsection 12(a) hereof, in the event a
Change in Control (as defined in Section 11 of this Agreement) occurs within
eighteen (18) months following the effective date of the Executive’s termination
of employment with the Bank due to his death or disability, the Executive (or
his estate, in the event of his death) shall be entitled to receive the payments
and benefits that would have been paid to the Executive pursuant to Section 9(b)
of this Agreement assuming the Executive’s employment with the Bank had
terminated following the date such Change in Control occurs; provided, however,
the Bank’s obligations under this Section 12(b) shall be offset by any
compensation, benefits or perquisites previously provided to the Executive’s
surviving spouse pursuant to Section 12(a) hereof as a result of the Executive’s
death during the Employment Period. In the event that an agreement for a
transaction that would constitute a Change in Control has been executed within
the eighteen (18) month period prior to the Executive’s termination of
employment with the Bank due to his death or disability, but final regulatory or
shareholder approval of such transaction has not been obtained within the
eighteen (18) month period, the provisions of this subsection 12(b) shall extend
beyond the eighteen (18) month period until the time such regulatory and
shareholder approval is obtained. For purposes of the compensation, benefits or
perquisites to be provided to the Executive pursuant to Section 9(b) of this
Agreement, the Executive’s “employment termination date” shall be the date
immediately following the date such Change in Control occurs and any elections
permitted to be made by the Executive pursuant to Section 9(b) may be made by
the Executive or his legally appointed representative, whatever the case may be.



--------------------------------------------------------------------------------

Third Amended and Restated

Employment Agreement

BankUnited, FSB

Page 16 of 22

 

Section 13. No Effect on Employee Benefit Plans or Programs.

The termination of the Executive’s employment during the term of this Agreement
or thereafter, whether by the Bank or by the Executive, shall have no effect on
the rights and obligations of the parties hereto under the Bank’s qualified or
non-qualified retirement, pension, savings, thrift, profit-sharing or stock
bonus plans, group life, health (including hospitalization, medical and major
medical), dental, accident and long term disability insurance plans or such
other employee benefit plans or programs, or compensation plans or programs, as
may be maintained by, or cover employees of, the Bank from time to time.

Section 14. Successors and Assigns.

This Agreement will inure to the benefit of and be binding upon the Executive,
his legal representatives and testate or intestate distributees, and the Bank
and its successors and assigns, including any successor by merger or
consolidation or a statutory receiver or any other person or firm or corporation
to which all or substantially all of the assets and business of the Bank may be
sold or otherwise transferred. Failure of the Bank to obtain from any successor
its express written assumption of the Bank’s obligations hereunder at least
sixty (60) days in advance of the scheduled effective date of any such
succession shall be deemed a material breach of this Agreement.

Section 15. Notices.

Any communication required or permitted to be given under this Agreement,
including any notice, direction, designation, consent, instruction, objection or
waiver, shall be in writing and shall be deemed to have been given at such time
as it is delivered personally, or five (5) days after mailing if mailed, postage
prepaid, by registered or certified mail, return receipt requested, addressed to
such party at the address listed below or at such other address as one such
party may by written notice specify to the other party:

If to the Executive:

Mr. Alfred R. Camner

c/o Camner, Lipsitz and Poller, P.A.

550 Biltmore Way

Suite 700

Coral Gables, Florida 33134



--------------------------------------------------------------------------------

Third Amended and Restated

Employment Agreement

BankUnited, FSB

Page 17 of 22

 

with a copy to:

Camner, Lipsitz and Poller, P.A.

550 Biltmore Way

Suite 700

Coral Gables, Florida 33134

Attention: Managing Director

If to the Bank:

BankUnited, FSB,

255 Alhambra Circle

Coral Gables, Florida 33134

Attention: Compensation Committee of the Board of Directors

with a copy to:

Morgan, Lewis & Bockius LLP

1111 Pennsylvania Avenue

Washington, DC 20004

Attention: Linda L. Griggs, Esq.

Section 16. Indemnification for Attorneys’ Fees.

The Bank shall indemnify, hold harmless and defend the Executive against
reasonable costs, including legal fees, incurred by him in connection with or
arising out of any action, suit or proceeding in which he may be involved, as a
result of his efforts, in good faith, to defend or enforce the terms of this
Agreement; provided, however, that the Executive shall have substantially
prevailed on the merits pursuant to a judgment, decree or order of a court of
competent jurisdiction or of an arbitrator in an arbitration proceeding, or in a
settlement. For purposes of this Agreement, any settlement agreement which
provides for payment of any amounts in settlement of the Bank’s obligations
hereunder shall be conclusive evidence of the Executive’s entitlement to
indemnification hereunder, and any such indemnification payments shall be in
addition to amounts payable pursuant to such settlement agreement, unless such
settlement agreement expressly provides otherwise.

Section 17. Severability.

A determination that any provision of this Agreement is invalid or unenforceable
shall not affect the validity or enforceability of any other provision hereof.



--------------------------------------------------------------------------------

Third Amended and Restated

Employment Agreement

BankUnited, FSB

Page 18 of 22

 

Section 18. Waiver.

Failure to insist upon strict compliance with any of the terms, covenants or
conditions hereof shall not be deemed a waiver of such term, covenant, or
condition. A waiver of any provision of this Agreement must be made in writing,
designated as a waiver, and signed by the party against whom its enforcement is
sought. Any waiver or relinquishment of any right or power hereunder at any one
or more times shall not be deemed a waiver or relinquishment of such right or
power at any other time or times.

Section 19. Counterparts.

This Agreement may be executed in two (2) or more counterparts, each of which
shall be deemed an original, and all of which shall constitute one and the same
Agreement.

Section 20. Governing Law.

This Agreement shall be governed by and construed and enforced in accordance
with the federal laws of the United States and, to the extent that federal law
is inapplicable, in accordance with the laws of the State of Florida applicable
to contracts entered into and to be performed entirely within the State of
Florida.

Section 21. Headings and Construction.

The headings of sections in this Agreement are for convenience of reference only
and are not intended to qualify the meaning of any section. Any reference to a
section number shall refer to a section of this Agreement, unless otherwise
stated.

Section 22. Entire Agreement; Modifications.

This instrument contains the entire agreement of the parties relating to the
subject matter hereof, and supersedes in its entirety any and all prior
agreements, understandings or representations relating to the subject matter
hereof. No modifications of this Agreement shall be valid unless made in writing
and signed by the parties hereto. Executive acknowledges that the Committee may
direct the Company’s management to investigate the feasibility of establishing a
plan under which the Executive may become eligible to receive retirement
benefits, in the event of his retirement from service with the Company and its
affiliates. Executive acknowledges and agrees that, in the event that the
Committee determines to approve and adopt such a plan, the Committee may
condition such approval and adoption of the plan upon such revisions to the
severance benefits, and amounts described in Section 9(b) of this Agreement as
the Committee deems necessary or appropriate in consideration of the Executive’s
total compensation package, including projected retirement benefits.



--------------------------------------------------------------------------------

Third Amended and Restated

Employment Agreement

BankUnited, FSB

Page 19 of 22

 

Section 23. Required Regulatory Provisions.

The following provisions are included for the purposes of complying with various
laws, rules and regulations applicable to the Bank:

(a) Notwithstanding anything herein contained to the contrary, in no event shall
the aggregate amount of compensation payable to the Executive under Section 9(b)
hereof (exclusive of amounts described in Section 9(b)(i)) exceed the lesser of
(i) three times the Executive’s average annual total compensation for the last
five consecutive calendar years to end prior to his termination of employment
with the Bank (or for his entire period of employment with the Bank if less than
five calendar years) and (ii) the maximum amount that may be paid without
producing an “excess parachute payment” (as such term is defined in section 28OG
of the Code), the applicability of such provision to the Executive and any such
maximum amount to be determined in good faith by the firm of independent
certified public accountants regularly retained to audit the Bank’s books and
records.

(b) Notwithstanding anything herein contained to the contrary, any payments to
the Executive by the Bank, whether pursuant to this Agreement or otherwise, are
subject to and conditioned upon their compliance with section 18(k) of the
Federal Deposit Insurance Act (“FDI Act”), 12 U.S.C. §1828(k), and any
regulations promulgated thereunder.

(c) Notwithstanding anything herein contained to the contrary, if the Executive
is suspended from office and/or temporarily prohibited from participating in the
conduct of the affairs of the Bank pursuant to a notice served under section
8(e)(3) or 8(g)(1) of the FDI Act, 12 U. S. C. §1818(e)(3) or 1818(g)(1), the
Bank’s obligations under this Agreement shall be suspended as of the date of
service of such notice, unless stayed by appropriate proceedings. If the charges
in such notice are dismissed, the Bank, in its discretion, may (i) pay to the
Executive all or part of the compensation withheld while the Bank’s obligations
hereunder were suspended and (ii) reinstate, in whole or in part, any of the
obligations which were suspended.

(d) Notwithstanding anything herein contained to the contrary, if the Executive
is removed and/or permanently prohibited from participating in the conduct of
the Bank’s affairs by an order issued under section 8(e)(4) or 8(g)(1) of the
FDI Act, 12 U.S.C. §1818(e)(4) or (g)(1), all prospective obligations of the
Bank under this Agreement shall terminate as of the effective date of the order,
but vested rights and obligations of the Bank and the Executive shall not be
affected.

(e) Notwithstanding anything herein contained to the contrary, if the Bank is in
default (within the meaning of section 3(x)(1) of the FDI Act, 12 U.S.C.
§1813(x)(1)), all prospective obligations of the Bank under this Agreement shall
terminate as of the date of default, but vested rights and obligations of the
Bank and the Executive shall not be affected.

(f) Notwithstanding anything herein contained to the contrary, all prospective
obligations of the Bank hereunder shall be terminated, except to the extent that
a continuation of



--------------------------------------------------------------------------------

Third Amended and Restated

Employment Agreement

BankUnited, FSB

Page 20 of 22

 

this Agreement is necessary for the continued operation of the Bank: (i) by the
Director of the Office of Thrift Supervision (“OTS”) or his designee or the
Federal Deposit Insurance Corporation (“FDIC”), at the time the FDIC enters into
an agreement to provide assistance to or on behalf of the Bank under the
authority contained in section 13(c) of the FDI Act, 12 U.S.C. §1823(c); (ii) by
the Director of the OTS or his designee at the time such Director or designee
approves a supervisory merger to resolve problems related to the operation of
the Bank or when the Bank is determined by such Director to be in an unsafe or
unsound condition. The vested rights and obligations of the parties shall not be
affected.

If and to the extent that any of the foregoing provisions shall cease to be
required or by applicable law, rule or regulation, the same shall become
inoperative as though eliminated by formal amendment of this Agreement.

Section 24. Confidentiality and Non-Disparagement

(a) The Executive acknowledges that, during the Term of this Agreement, he will
learn or be privy to valuable confidential business information, and he will
develop and cultivate on behalf of the Bank substantial relationships with past,
present and prospective business customers of the Bank. During the term of this
Agreement with the Bank, and thereafter, Executive will not, directly or
indirectly, use or disclose to anyone, or authorize disclosure of any
confidential information or trade secrets except for the benefit of the Bank.

(b) The Executive acknowledges that the confidentiality of the protected
information with which the Executive has been or may become privy is essential
and proprietary to the Bank and is owned and shall continue to be owned by the
Bank. The Executive agrees that at the termination of his employment, for
whatever reason, he will return to the Bank immediately any and all documents in
whatever form that are in his possession or control and that contain, reflect or
refer to confidential information or trade secrets.

(c) The Executive and the Bank warrant that it is their intention to agree to
restrictions on disclosure of confidential information that are as broad as
permitted by Florida law and hereby agree to subscribe to any expansion of the
recited agreements as may be authorized by any subsequent amendment to, or
interpretation of, Florida law.

(d) The parties further agree that they shall not say, write or otherwise
communicate in any manner to any person or entity anything derogatory about the
other party, regardless of the truth or falsity of such information, subject,
however, to such disclosures as may be required for legal or regulatory
purposes.

The Executive acknowledges that this Section 24 is reasonably necessary to
protect the business interest of the Bank and agrees that, if he engages in
activities prohibited by Section 24, irreparable harm to the Bank will likely
result, for which is a remedy in the form of damages may not be ascertainable.
Under such circumstances, the Executive acknowledges that the Bank may seek
temporary, preliminary or permanent injunctive relief against him in any court
of competent jurisdiction upon three days written notice provided to the address
listed in Section 15. This Section shall not limit any other legal or equitable
remedies that the Bank or its successors may have against the Executive for
violation of this Agreement. The prevailing party in any action to enforce this
Section 24 of this Agreement shall be entitled to attorney’s fees and costs.



--------------------------------------------------------------------------------

Third Amended and Restated

Employment Agreement

BankUnited, FSB

Page 21 of 22

 

IN WITNESS WHEREOF, the Bank has caused this Agreement to be executed and the
Executive has hereunto set his hand, all as of the day and year first above
written.

 

ATTEST     BANKUNITED FINANCIAL CORPORATION By:   /s/ Lawrence Blum     By:  
/s/ Ramiro A. Ortiz Name:   Lawrence Blum     Name:   Ramiro A. Ortiz Title:  
Secretary     Title:   President and Chief Operating Officer [seal]    
EXECUTIVE       /s/ Alfred R. Camner       ALFRED R. CAMNER       Chairman of
the Board and Chief Executive Officer



--------------------------------------------------------------------------------

Third Amended and Restated

Employment Agreement

BankUnited, FSB

Page 22 of 22

 

Exhibit List

Exhibit A – Code of Conduct

Exhibit B – Insider Trading Policy

Exhibit C – Terms of Covenant Not to Compete